Citation Nr: 1444906	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-43 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to July 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran presented testimony before the undersigned at a May 2012 Travel Board hearing. A transcript of the hearing is of record.

In April 2014, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The issue adjudicated in this decision stems from an appeal of an implied claim of TDIU arising out of the initial rating assigned following an award of service connection.  Under these circumstances, Veterans Claims Assistance Act notice is not required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Moreover, the Veteran has not raised any allegations of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as the disability rating and effective date).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not argued otherwise.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.

The Veteran has also been afforded a VA examination in connection with this claim.  The Board finds that the examination is adequate in that it is based on an evaluation of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examination includes sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Legal Criteria

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor. 38 C.F.R. 
§ 3.341. (2013).  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  
38 C.F.R. § 4.19 (2013). 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Analysis

Service connection is currently in effect for mechanical low back pain with spondylosis L5, evaluated as noncompensable from July 10, 1990 to August 20, 2009, 10 percent disabling from August 20, 2009 to March 11, 2010, and 60 percent disabling as of March 12, 2010; and retained foreign body, left index finger, evaluated as noncompensable prior to November 2, 2010, and as 10 percent disabling thereafter.  The combined rating is 0 percent from July 10, 1990 to August 20, 2009, 10 percent from August 20, 2009 to March 11, 2010, and 60 percent from March 12, 2010.  Thus, although the Veteran does not meet the schedular criteria for consideration of TDIU prior to March 12, 2010, he does meet the scheduler criteria as of that date.  See 38 C.F.R. § 4.16(a) (2013).  More specifically, beginning on March 12, 2010, the Veteran's two service-connected disability, which are orthopedic in nature, combine to a single 60 percent rating, effective as of March 12, 2010.

Although the Veteran does not meet the schedular criteria for consideration of a TDIU rating prior to March 12, 2010, the Board must also consider whether referral for extra-schedular consideration is warranted for that period.  As set out above, such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), and when two additional criteria are met.  First, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2013).  Second, the case must present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards; see 
38 C.F.R. § 3.321 (2013).  In this case, as will now be addressed, neither criterion is met prior to or after March 12, 2010.  Therefore, referral of this case to the Director of the VA Compensation and Pension Service for extra-schedular consideration for the period prior to March 12, 2010 is not in order.

The Veteran primarily claims that he is unemployable due to his service-connected low back disability.  In his March 2010 notice of disagreement, he reported that he had missed over six weeks of work due to his back condition.  In his April 2010 application for individual uemployability, he reported that he had missed more than 60 days from work due to his low back disability, and that he last worked in September 2009.  

The Veteran underwent a VA examination in October 2009.  The examiner noted that the Veteran's condition had a mild to moderate effect on his usual occupation and daily activities.

The Veteran was afforded another VA examination in May 2010.  He reported that for many years, he worked as a sign maker, first for a municipality and then with his own business, but that around 2008, he could not tolerate his back, which was becoming worse, because he had to sit for long periods of time making signs, and he was no longer able to do it because of back pain.  He also claimed that he was unable to stand for long periods of time, and reported that he lied down about 75 percent of every day.  He also reported difficulty with his left leg because two veins had ruptured in the leg.  He reported that he stopped working around 2008.  After physical examination, the examiner concluded that the Veteran was unemployable primarily because of his morbid obesity and secondary immobility and pain associated with prolonged standing or sitting.  He also noted that the Veteran's back pain was related to a disc and stenosis condition documented on MRI.  The examiner did not find that the Veteran was unemployable as a result of his service-connected low back disability.  However; following that examination, the Veteran reported that his disability had worsened and that he was not able to work as a result of his symptomatology.  Specifically, he reported during his May 2010 Travel Board hearing, that his back condition prevented him from working, that he had been placed on bedrest for more than 42 days during that year, due to incapacitating episodes, and that he was taking hydrocodone for back pain.

In response to the Board's April 2014 remand, the Veteran was afforded another VA examination in June 2014.  The examiner opined that the Veteran is unable to engage in manual labor, repetitive bending or lifting, prolonged standing and walking, however, he is able to engage in sedentary, sitting employment.  The examiner also noted that the Veteran's dependent edema, a nonservice-connected issue, interferes with his ability to work at a sitting job, since this position kinks the vessels at the groin, and increases the edema throughout the day.  He concluded that although the Veteran is generally unemployable based on both his back and chronic vascular conditions, when considering his two service-connected conditions, he is employable with regard to sedentary, sitting employment.  The examiner also noted as discussed above, that the Veteran had worked in sedentary employment in the past, including as a sign designer and in administrative positions.

The Board concludes that the most probative evidence of record weighs against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected low back disability renders him unable to work.  Moreover, the Board recognizes that the Veteran is competent to describe the symptoms and associated limitations of his back disability.  However, there is no evidence of record showing that the Veteran was ever terminated from or denied employment due to his low back disability.  Furthermore, the June 2014 VA examiner (the only examiner to give an adequate opinion on the Veteran's employability) opined that the Veteran's service-connected low back disability prevents him from performing manual labor type employment, and although his nonservice-connected issues, including vascular insufficiency with chronic secondary dependent edema and morbid obesity, affect his ability to perform sedentary employment, where he has to sit for prolonged periods of time (which is what his occupational background is in), the examiner opined that when considering his two service-connected conditions, he is employable with regard to sedentary, sitting employment.  There is no contrary medical opinion of record.  The opinion of the VA examiner warrants greater probative weight than the Veteran's own assertions that his service-connected low back disability renders him unemployable, based on the specialists' medical expertise, review of the Veteran's relevant medical records and the severity of the disability, and consideration of the educational and occupational history.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period prior to or after March 12, 2010, and that referral for consideration of entitlement to TDIU on an extraschedular basis prior to that date is not required.  







ORDER

Entitlement to a TDIU is denied




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


